PROSPECTUS TRANSIT MANAGEMENT HOLDING CORP. 1,445,200 Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of Transit Management Holding Corp. of up to 1,445,200 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The common shares offered under this prospectus may be sold by the selling shareholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer. Initially, the shares will be priced at $0.25 per share, which was the most recent price paid for the shares. The prices at which the selling shareholders may sell the shares once the shares begin trading in a public market will thereafter be determined by the prevailing market price for the shares at the time of sale, may be different than such prevailing market prices or may be determined through negotiated transactions with third parties or otherwise as described under the section of this prospectus titled “Plan of Distribution.” Our common stock does not currently trade in the public market. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment. We have not authorized anyone to provide you with different information. Investing in these securities involves significant risks.See “Risk Factors” beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is February 19, 2008 - 1 - TABLE OF CONTENTS PAGE SUMMARY 3 THE OFFERING 4 RISK FACTORS 4 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 8 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 9 MANAGEMENT'S DISCUSSION AND ANALYSIS 11 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 18 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 DESCRIPTION OF SECURITIES 22 SELLING SECURITY HOLDERS 21 PLAN OF DISTRIBUTION 24 LEGAL PROCEEDINGS 26 LEGAL MATTERS 26 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 FINANCIAL STATEMENTS 27 - 2 - SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements, and the notes to the financial statements. For purposes of this prospectus, unless otherwise indicated or the context otherwise requires, all references herein to “Transit Management Holding Corp,” “we,” “us,” and “our,” refer to Transit Management Holding Corp., a Colorado corporation, and our wholly-owned subsidiary, Transit Management, Inc. Our Company Transit Management Holdings, Inc. was organized as a corporation under the laws of the State of Colorado on August 15, Our main focus will be the management of property assets along high density corridors and transit areas which are currently being developed and re-developed near Light Rail transportation lines in the Denver, Colorado metropolitan area.We have been managing retail and residential property since 1999 as a sole proprietorship under our President, Mr. Zueger, although not with the same focus.Therefore, we consider ourselves to be a new company.We will not acquire or own any properties, but will only manage properties for fees paid to us by the owner of the managed property. In August, 2007, we issued a total of 22,061,000 restricted common shares at a price of $0.001 for cash and past services. In November, 2007, we completed a private placement offering of our common shares under the provisions of Rule 504 and analogous Colorado securities laws. We raised a total of $41,050 in this private placement offering and sold a total of 164,200 shares. Our headquarters are located at 3176 South Peoria Ct., Aurora, Colorado 80014.Our phone number at our headquarters is (303)596-0566.Our fiscal year end is November 30th. This Prospectus We have undertaken several transactions the result of which has been the issuance of shares that have restrictions on their transferability.In order to provide those investors with liquidity for their shares, we are filing with the SEC this prospectus as part of a registration statement to register those securities.We will not receive any proceeds from any sales of these shares. - 3 - THE OFFERING Common stock currently outstanding 22,225,200 shares (1) Common stock offered by the selling stockholders 1,445,200 shares Use of proceeds We will not receive any proceeds from the sale of common stock offered by this prospectus. (1) Shares of common stock outstanding as of December 31, 2007. RISK FACTORS You should carefully consider the following risk factors, together with the information contained in the prospectus, any reports we file with the SEC and the documents referred to herein.You should also be aware that the risks described below may not e the only risks relevant to your determination.Instead, these are the risks that we believe most material to your decision. RISKS ASSOCIATED WITH OUR COMPANY: We are recently formed, have no substantial operating history, and have never been profitable.We have negative stockholders equity. We were formed as a Colorado business entity on August 15, 2007. At the present time, we are a development stage company which is only minimally capitalized, has not engaged in any substantial business activity, and has no successful operating history.There can be no guarantee that we will ever be profitable.From our inception on August 15, 2007 through November 30, 2007, we generated $6,396 in revenue. We had a net loss of $68,694 for this period. At November 30, 2007 we had a negative stockholders’ equity of Because we had incurred operating losses from our inception, our accountants have expressed doubts about our ability to continue as a going concern. For the period ended November 30, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses.
